Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “fluorescent material in solution” in line 5. Since “in solution” is established in line 4, it is unclear if the solution of line 5 is the same or different from the solution of line 4. Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “solution dose” in line 8. Since the dispenser cartridge is established as containing DNA barcodes in solution and fluorescent material in solution, it is unclear if the “solution dose” is the same or different from the DNA barcodes and the fluorescent material. How are the solution dose and the DNA barcodes and fluorescent material related? Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “a controller configured to coordinate operation of the dispenser and the air sampler” in the last line. Since the air sampler claimed comprises a sampler housing, a tunnel, and a sampler cartridge, it is unclear which element and how the controller is controlling the air sampler. There appears to be missing elements. Are the sampler housing, the tunnel, and/or the sampler cartridge capable of being controlled by the controller? Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation “DNA barcodes and fluorescent material” in lines 2 and 3. Since DNA barcodes and fluorescent material are established in claim 1, it is unclear if the DNA barcodes and the fluorescent material of claim 2 are the same or different from the  DNA barcodes and the fluorescent material of claim 1.
Regarding claim 3, claim 3 recites “fluorescent material” in line 3. Since fluorescent material is established in claim 1, it is unclear if the fluorescent material of claim 3 is the same or different from the fluorescent material of claim 1.
Regarding claim 3, claim 3 recites “fluorescent material” in line 4. Since fluorescent material is established in line 3 and also claim 1, it is unclear if the fluorescent material of line 4 of claim 3 is the same or different from the fluorescent material of line 3 of claim 3 and claim 1. 
Regarding claim 5, claim 5 recites the limitation “DNA barcodes and fluorescent material” in line 3. Since DNA barcodes and fluorescent material are established in claim 1, it is unclear if the DNA barcodes and the fluorescent material of claim 5 are the same or different from the  DNA barcodes and the fluorescent material of claim 1.
Regarding claim 6, claim 6 recites the limitation “DNA barcodes and fluorescent material” in line 3. Since DNA barcodes and fluorescent material are established in claim 1, it is unclear if the DNA barcodes and the fluorescent material of claim 6 are the same or different from the  DNA barcodes and the fluorescent material of claim 1.
Regarding claim 12, claim 12 recites the limitation “solution dose” in line 8. Since the dispenser cartridge is established as containing fluorescent material in solution, it is unclear if the “solution dose” is the same or different from the fluorescent material. How are the solution dose and the fluorescent material related? Claims 13-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, claim 12 recites “a controller configured to: coordinate operation of the dispenser; coordinate operation of the air sampler” in the last three lines. Since the air sampler claimed comprises a sampler housing, a tunnel, and a sampler cartridge, it is unclear which element and how the controller is controlling the air sampler. There appears to be missing elements. Are the sampler housing, the tunnel, and/or the sampler cartridge capable of being controlled by the controller? Claims 13-16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, claim 14 recites the limitation “fluorescent material” in line 3. Since fluorescent material is established in claim 12, it is unclear if the fluorescent material of claim 14 is the same or different from the fluorescent material of claim 12.
Regarding claim 17, claim 17 recites the limitation “solution dose” in line 8. Since the dispenser cartridge is established as containing DNA barcodes in solution, it is unclear if the “solution dose” is the same or different from the DNA barcodes. How are the solution dose and the DNA barcodes related? Claims 18-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 recites “a controller configured to: coordinate operation of the dispenser; coordinate operation of the air sampler” in the last three lines. Since the air sampler claimed comprises a sampler housing, a tunnel, and a sampler cartridge, it is unclear which element and how the controller is controlling the air sampler. There appears to be missing elements. Are the sampler housing, the tunnel, and/or the sampler cartridge capable of being controlled by the controller? Claims 18-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 18, claim 18 recites the limitation “the loading vessel” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, claim 19 recites the limitation “DNA barcodes” in lines 4 and 5. Since DNA barcodes are established in claim 17, it is unclear if the DNA barcodes of claim 19 is the same or different from the DNA barcodes of claim 17.
Regarding claim 20, claim 20 recites the limitation “DNA barcodes” in lines 2-3 and 8. Since DNA barcodes are established in claim 17, it is unclear if the DNA barcodes of claim 20 is the same or different from the DNA barcodes of claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claus et al. (DE 102012101063 A1).
Regarding claim 12, Claus teaches a pathogen detection system comprising: 
a dispenser (Fig. 1; inking device 26, 27, 28) installed in an enclosed environment (paragraph [0005] teach the device is used “inside buildings”, which is interpreted as an enclosed environment) and comprising: 
a dispenser cartridge (26) containing fluorescent material in solution (Fig. 1 shows solution 27 of a dye; paragraph [0049] teaches a fluorescent dye); 
a dispenser communication module (paragraph [0049] teaches a controllable dye dispensing unit) capable of receiving commands for operation of the dispenser (paragraph [0049], “controllable”); and 
an actuator (paragraph [0049] teaches the dispensing unit 28 comprises an actuator, e.g. piezo micropump or valve) capable of releasing a solution dose from the dispenser cartridge based on a command received by the dispenser communication module; 
an air sampler (Fig. 1, elements 21, 22, 23, 24) installed in the enclosed environment (paragraph [0005] teach the device is used “inside buildings”, which is interpreted as an enclosed environment) and comprising:
 a sampler housing (suction pipe 22) defining an air inlet (Fig. 1, inlet end of element 22 near element 39) and an air outlet (outlet end of element 22 near element 21); 
a tunnel (Fig. 1, interpreted as the channel of the suction pipe 22 between the inlet and outlet) arranged within the housing and extending between the air inlet and the air outlet (Fig. 1); and
 a sampler cartridge (sample holder 7) capable of collecting bioaerosols in air flowing through the tunnel (paragraph [0048]); and
 a controller (36) configured to coordinate operation of the dispenser and the air sampler (paragraph [0057]).
Note that the functional recitations that describe the dispenser communication module, the actuator, and the sample cartridge are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (DE 102012101063 A1) in view of Gilbert et al. (US 20180305772 A1).
Regarding claim 1, Claus teaches a pathogen detection system comprising: 
a dispenser (Fig. 1; inking device 26, 27, 28) installed in an enclosed environment (paragraph [0005] teach the device is used “inside buildings”, which is interpreted as an enclosed environment) and comprising: 
a dispenser cartridge (26): containing fluorescent material in solution (Fig. 1 shows solution 27 of a dye; paragraph [0049] teaches a fluorescent dye); a dispenser communication module (paragraph [0049] teaches a controllable dye dispensing unit) capable of receiving commands for operation of the dispenser (paragraph [0049], “controllable”); and 
 an actuator (paragraph [0049] teaches the dispensing unit 28 comprises an actuator, e.g. piezo micropump or valve) capable of releasing a solution dose from the dispenser cartridge based on a command received by the dispenser communication module;
 an air sampler (Fig. 1, elements 21, 22, 23, 24) installed in the enclosed environment (paragraph [0005] teach the device is used “inside buildings”, which is interpreted as an enclosed environment) and comprising:
 a sampler housing (suction pipe 22) defining an air inlet (Fig. 1, inlet end of element 22 near element 39) and an air outlet (outlet end of element 22 near element 21); 
a tunnel (Fig. 1, interpreted as the channel of the suction pipe 22 between the inlet and outlet) arranged within the housing and extending between the air inlet and the air outlet (Fig. 1); and
 a sampler cartridge (sample holder 7) capable of collecting bioaerosols in air flowing through the tunnel (paragraph [0048]); and
 a controller (36) configured to coordinate operation of the dispenser and the air sampler (paragraph [0057]).
Claus fails to teach the dispenser cartridge containing DNA barcodes in solution.
	Gilbert teaches a method for automated microbial detection including collecting air particles (abstract). Gilbert teaches a fluorescence marker comprises an oligonucleotide probe to specific DNA sequences, which enable detection of genomes or genotypes, wherein the probe is unique to a selected genome of interest (paragraph [0030]). Gilbert teaches the fluorescent DNA-binding dyes allows for quantification of DNA (paragraph [0030]). Gilbert teaches real time, sequence-specific, detection of nucleic acids are used together with fluorescence markers, i.e. DNA probe (paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus to incorporate the teachings of Gilbert to provide the dispenser cartridge containing DNA barcodes in solution. Doing so would improve analysis of pathogens by allowing for specific detection of a selected pathogen of interest. 
Note that the functional recitations that describe the dispenser communication module, the actuator, and the sample cartridge are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use.
Regarding claim 17, Claus teaches a pathogen detection system comprising: 
 a dispenser (Fig. 1; inking device 26, 27, 28) installed in an enclosed environment (paragraph [0005] teach the device is used “inside buildings”, which is interpreted as an enclosed environment) and comprising: 
 a dispenser cartridge (26); 
a dispenser communication module (paragraph [0049] teaches a controllable dye dispensing unit) capable of receiving commands for operation of the dispenser (paragraph [0049], “controllable”); and
an actuator (paragraph [0049] teaches the dispensing unit 28 comprises an actuator, e.g. piezo micropump or valve) capable of releasing a solution dose from the dispenser cartridge based on a command received by the dispenser communication module;
 an air sampler (Fig. 1, elements 21, 22, 23, 24) installed in the enclosed environment (paragraph [0005] teach the device is used “inside buildings”, which is interpreted as an enclosed environment) and comprising:
 a sampler housing (suction pipe 22) defining an air inlet (Fig. 1, inlet end of element 22 near element 39) and an air outlet (outlet end of element 22 near element 21); 
a tunnel (Fig. 1, interpreted as the channel of the suction pipe 22 between the inlet and outlet) arranged within the housing and extending between the air inlet and the air outlet (Fig. 1); and
a sampler cartridge (sample holder 7) capable of collecting bioaerosols in air flowing through the tunnel (paragraph [0048]); and 
 a controller (36) configured to: coordinate operation of the dispenser (paragraph [0057]); and coordinate operation of the air sampler (paragraph [0057]).
	Claus fails to teach the dispenser cartridge containing DNA barcodes in solution.
Gilbert teaches a method for automated microbial detection including collecting air particles (abstract). Gilbert teaches a fluorescence marker comprises an oligonucleotide probe to specific DNA sequences, which enable detection of genomes or genotypes, wherein the probe is unique to a selected genome of interest (paragraph [0030]). Gilbert teaches the fluorescent DNA-binding dyes allows for quantification of DNA (paragraph [0030]). Gilbert teaches real time, sequence-specific, detection of nucleic acids are used together with fluorescence markers, i.e. DNA probe (paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus to incorporate the teachings of Gilbert to provide the dispenser cartridge containing DNA barcodes in solution. Doing so would improve analysis of pathogens by allowing for specific detection of a selected pathogen of interest. 
Note that the functional recitations that describe the dispenser communication module, the actuator, and the sample cartridge are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use.
Regarding claim 20, Claus teaches wherein the dispenser cartridge comprises a barcode cartridge loaded with DNA barcodes in solution (see claim 17 above); wherein the dispenser further comprises a fluorescence cartridge (26) loaded with fluorescent material in solution (Fig. 1 shows solution 27 of a dye; paragraph [0049] teaches a fluorescent dye); and 
wherein the dispenser is capable of: 
receiving the barcode cartridge during an initial time period for dispensing test loads containing DNA barcodes during the initial time period; and 
receiving the fluorescence cartridge during a first time period succeeding the initial time period for dispensing test loads containing fluorescent material during the first time period.
	Note that the functional recitations that describe the dispenser are interpreted as an intended use of the claimed system and are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use, i.e. the dispenser can receive the cartridges at any time such as during installation.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert as applied to claim 1 above, and further in view of Stylli et al. (US 20020012611 A1).
Regarding claim 2, Claus further teaches wherein the dispenser is installed in a first location within the enclosed environment (paragraph [0005] teach the device is used “inside buildings”, which is interpreted as a location in an enclosed environment); 
 wherein the dispenser cartridge containing DNA barcodes and fluorescent material comprises the dispenser cartridge containing DNA barcodes and fluorescent material of a first type linked to the first location (see above claim 1; note that the presence of the DNA barcodes and fluorescent material is interpreted as being linked to the first location);
wherein the controller is configured to: 
 interpret detectability of bioaerosols in the first location based on a first concentration of fluorescent material of the first type detected at the air sampler (paragraphs [0005] and [0019] teach the device has a warning if the concentration of particles exceeds a critical limit value, which is interpreted as interpreting the detectability). 
While Claus teaches that airborne microorganisms, such as bacteria or fungal spores, are of high health relevance (paragraph [0002]), Claus in view of Gilbert fail to teach the system further comprising a second dispenser installed in a second location within the enclosed environment and comprising: 
 a second dispenser cartridge containing DNA barcodes and fluorescent material of a second type linked to the second location; 
 a second dispenser communication module configured to receive commands for operation of the dispenser; and 
 a second actuator configured to release a solution dose from the second dispenser cartridge based on a command received by the second dispenser communication module; and 
 wherein the controller is configured to: interpret detectability of bioaerosols in the second location based on a second concentration of fluorescent material of the second type detected at the air sampler.
	Stylli teaches a high throughput chemical method using concurrent transport and processing to increase throughput (abstract). Stylli teaches a liquid handler comprising a plurality of dispensers that can individually dispense a predetermined volume (paragraph [0096]). Stylli teaches that different types of fluorescence monitoring systems can be used with different fluorescent probes, such as fluorescent dyes, for high throughput screening (paragraph [0145]). Stylli teaches dispensing reagents necessary to perform a screen with the plurality of dispensers (paragraph [0285]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus in view of Gilbert to incorporate the teachings of Stylli to provide the system further comprising a second dispenser installed in a second location within the enclosed environment and comprising:  a second dispenser cartridge containing DNA barcodes and fluorescent material of a second type linked to the second location; a second dispenser communication module configured to receive commands for operation of the dispenser; and  a second actuator configured to release a solution dose from the second dispenser cartridge based on a command received by the second dispenser communication module; and wherein the controller is configured to: interpret detectability of bioaerosols in the second location based on a second concentration of fluorescent material of the second type detected at the air sampler. Doing so would allow for analysis of different airborne microorganisms and improve throughput screening of an environment. Furthermore, it would have been obvious to duplicate parts (see MPEP 2144.04 (VI)(B); e.g. the dispenser and controller limitations) to allow for analysis of different airborne microorganisms and improve throughput screening of an environment.
Regarding claim 3, Claus further teaches wherein the dispenser cartridge comprises: 
a first reservoir (Fig. 1, element 26) containing fluorescent material (Fig. 1 shows solution 27 of a dye; paragraph [0049] teaches a fluorescent dye) capable of dispensation at a first time; 
 wherein the controller is configured to: 
 interpret a first detectability of fluorescent material in the enclosed environment at the first time based on a first concentration of fluorescent material detected at the air sampler during a first sampling period comprising the first time ((paragraphs [0005] and [0019] teach the device has a warning if the concentration of particles exceeds a critical limit value, which is interpreted as interpreting the detectability at a time).
While Claus teaches that airborne microorganisms, such as bacteria or fungal spores, are of high health relevance (paragraph [0002]), Claus in view of Gilbert fail to teach the dispenser cartridge comprises: a second reservoir containing fluorescent material configured for dispensation at a second time; and the controller is configured to interpret a second detectability of fluorescent material at the second time based on a second concentration of fluorescent material detected at the air sampler during a second sampling period comprising the second time. 
Stylli teaches a high throughput chemical method using concurrent transport and processing to increase throughput (abstract). Stylli teaches a liquid handler comprising a plurality of dispensers that can individually dispense a predetermined volume (paragraph [0096]). Stylli teaches that different types of fluorescence monitoring systems can be used with different fluorescent probes, such as fluorescent dyes, for high throughput screening (paragraph [0145]). Stylli teaches dispensing reagents necessary to perform a screen with the plurality of dispensers (paragraph [0285]). Stylli teaches operating modes of fluorescence analysis includes sequential excitation (paragraph [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus in view of Gilbert to incorporate the teachings of Stylli to provide the dispenser cartridge comprises: a second reservoir containing fluorescent material capable of dispensation at a second time; and the controller is configured to interpret a second detectability of fluorescent material at the second time based on a second concentration of fluorescent material detected at the air sampler during a second sampling period comprising the second time. Doing so would allow for analysis of different airborne microorganisms and improve throughput screening of an environment. Furthermore, it would have been obvious to duplicate parts (see MPEP 2144.04 (VI)(B); e.g. the reservoir and controller limitations) to allow for analysis of different airborne microorganisms and improve throughput screening of an environment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert as applied to claim 1 above, and further in view of Padmanabhan et al. (US 20050255600 A1).
Regarding claim 6, Claus further teaches wherein the dispenser comprises: 
a dispenser housing (Fig. 1, interpreted as the housing of elements 26, 27, 28); and
 a sprayer (Fig. 1, interpreted as the nozzle of element 28) arranged on the housing and capable of dispensing droplets of fluid containing DNA barcodes and fluorescent material (paragraph [0049]); and 
Claus in view of Gilbert fail to teach wherein the dispenser cartridge is configured to transiently install within the dispenser housing.
	Padmanabhan teaches a sample analyzer for use at a location in the field, such as a home or office (abstract). Padmanabhan teaches a removable or disposable cartridge with all of the needed reagents and/or fluids for analysis, which can be reliable used outside of the laboratory environment with little or no specialized training (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus in view of Gilbert to provide wherein the dispenser cartridge is configured to transiently install within the dispenser housing. Doing so would utilize known structures for removable cartridges, which would have a reasonable expectation of allowing for necessary reagents and/or fluids to be provided to the system at any location with little or no specialized training, thus improving ease of use of the system. Furthermore, doing so would allow for improved replacement of the cartridge.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert and Padmanabhan as applied to claim 6 above, and further in view of Jansen (US 20130045496 A1).
Regarding claim 7,  Claus further teaches wherein the dispenser housing defines a cartridge receptacle (Fig. 1, element 26).
Modified Claus fail to explicitly teach wherein the dispenser cartridge comprises a connector configured to engage the cartridge receptacle to couple the dispenser cartridge with the dispenser housing.
	Jansen teaches an automatic fluid sample preparation module (abstract) comprising a dispenser cartridge (Fig. 2, element 82) comprises a connector (Fig. 2 shows a connector element that holds and connects element 82 to the overall system) configured to engage the cartridge receptacle to couple the dispenser cartridge with the dispenser housing.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Claus to incorporate the teachings of Jansen to provide wherein the dispenser cartridge comprises a connector configured to engage the cartridge receptacle to couple the dispenser cartridge with the dispenser housing. Doing so would utilize known structures for mounting elements within a system, as taught by Jansen, which would have a reasonable expectation of successfully coupling the dispenser cartridge to the dispenser housing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert and Padmanabhan as applied to claim 6 above, and further in view of Stylli et al. (US 20020012611 A1).
Regarding claim 8, modified Claus teaches wherein the dispenser cartridge is configured to transiently install within the dispenser housing to supply DNA barcodes and fluorescent material to the dispenser for dispensation of genetic test loads during a first time period (see above claim 6).
Modified Claus fails to teach wherein the dispenser further comprises a second dispenser cartridge: comprising: DNA barcodes in solution; and fluorescent material in solution; and configured to transiently install within the dispenser housing to supply DNA barcodes and fluorescent material to the dispenser for dispensation of genetic test loads during a second time period offset the first time period.
Stylli teaches a high throughput chemical method using concurrent transport and processing to increase throughput (abstract). Stylli teaches a liquid handler comprising a plurality of dispensers that can individually dispense a predetermined volume (paragraph [0096]). Stylli teaches that different types of fluorescence monitoring systems can be used with different fluorescent probes, such as fluorescent dyes, for high throughput screening (paragraph [0145]). Stylli teaches dispensing reagents necessary to perform a screen with the plurality of dispensers (paragraph [0285]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus in view of Gilbert to incorporate the teachings of Stylli to provide wherein the dispenser further comprises a second dispenser cartridge: comprising: DNA barcodes in solution; and fluorescent material in solution; and configured to transiently install within the dispenser housing to supply DNA barcodes and fluorescent material to the dispenser for dispensation of genetic test loads during a second time period offset the first time period. Doing so would allow for analysis of different airborne microorganisms and improve throughput screening of an environment. Furthermore, it would have been obvious to duplicate parts (see MPEP 2144.04 (VI)(B); e.g. the dispenser and controller limitations) to allow for analysis of different airborne microorganisms and improve throughput screening of an environment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert as applied to claim 1 above, and further in view of Williams (US 20200179932 A1).
Regarding claim 9, Claus further teaches wherein the dispenser further comprises: 
a loading vessel (Fig. 1, element 26).
Claus in view of Gilbert fail to teach a fluid reservoir preloaded with a volume of fluid; the loading vessel fluidly coupled to the fluid reservoir; a fluid doser configured to dispense a metered volume of fluid from the fluid reservoir into the loading vessel; and wherein the actuator is configured to release the solution dose into the loading vessel for mixing with the metered volume of fluid. 
Williams teaches a system for processing and detecting analytes in a sample (abstract). Williams teaches a fluid reservoir (Fig. 1A, 266) preloaded with a volume of fluid (paragraph [0107]); a loading vessel (250) fluidly coupled to the fluid reservoir; a fluid doser (Fig. 1A shows a valve; paragraph [0107]) capable of dispensing a metered volume of fluid from the fluid reservoir into the loading vessel (paragraph [0107] teaches the valve is capable of pump at specific flow rates); and wherein an actuator (Fig. 1A, interpreted as a valve) is capable of releasing the solution dose into the loading vessel for mixing with the metered volume of fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus in view of Gilbert to incorporate the teachings of Williams to provide a fluid reservoir preloaded with a volume of fluid; the loading vessel fluidly coupled to the fluid reservoir; a fluid doser configured to dispense a metered volume of fluid from the fluid reservoir into the loading vessel; and wherein the actuator is configured to release the solution dose into the loading vessel for mixing with the metered volume of fluid. Doing so would utilize known structures of fluid reservoirs and actuators to improve overall control and automation of fluid processing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert and Williams as applied to claim 9 above, and further in view of Coassin et al. (US 20050032241 A1).
Regarding claim 10, modified Claus fails to teach wherein the dispenser cartridge comprises:  a set of barcode reservoirs containing DNA barcodes in solution; and a set of fluorescence reservoirs containing fluorescent material in solution;  wherein the actuator is configured to selectively release solution from the set of barcode reservoirs and the set of fluorescence reservoirs based on the command received by the dispenser communication module. 
Coassin teaches a method for automated dispensing of reagents (abstract). Coassin teaches a dispensing module removable attached to a support frame, wherein the module comprises a plurality of reagent containers, each being adapted to selectively dispense a corresponding reagent in response to a corresponding actuation signal (claim 1). Coassin teaches that dispensation of different reagents are useful for assays (paragraph [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Claus to provide wherein the dispenser cartridge comprises:  a set of barcode reservoirs containing DNA barcodes in solution; and a set of fluorescence reservoirs containing fluorescent material in solution;  wherein the actuator is configured to selectively release solution from the set of barcode reservoirs and the set of fluorescence reservoirs based on the command received by the dispenser communication module. Doing so would utilize known techniques and structures for dispensing various reagents according to a signal, which would have a reasonable expectation of successfully improving control and automation of the overall system while allowing for analysis of additional pathogens.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert and Williams as applied to claim 9 above, and further in view of Thomas et al. (US 20130234053 A1).
Regarding claim 11, modified Claus fails to teach wherein the dispenser further comprises:  a reservoir receptacle configured to receive the fluid reservoir preloaded with the volume of fluid comprising a saline solution; and an optical sensor configured to capture images of the fluid reservoir; and wherein the fluid reservoir is removably coupled from the dispenser and configured to seat within the reservoir receptacle; wherein the controller is configured to interpret a fill level of the saline solution within the fluid reservoir based on images captured by the optical sensor.
Thomas teaches a diagnostic instrument (abstract) comprising a probe washer station having a flow of saline that is used to wash the internal and external surfaces of a probe (abstract). Thomas teaches an optical sensor (paragraph [0093], “light receptor”) capable of imaging a fluid reservoir to determine if a container holds fluid at a selected level (paragraphs [0093]-[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Claus to incorporate the teachings of Thomas to provide wherein the dispenser further comprises:  a reservoir receptacle capable of receiving the fluid reservoir preloaded with the volume of fluid comprising a saline solution; and an optical sensor capable of capturing images of the fluid reservoir; and wherein the fluid reservoir is removably coupled from the dispenser and configured to seat within the reservoir receptacle; wherein the controller is configured to interpret a fill level of the saline solution within the fluid reservoir based on images captured by the optical sensor. Doing so would utilize known structures for determining a fill level of a fluid reservoir to determine whether the reservoir holds fluid at a desired level.
Note that “saline solution” is not positively recited structurally and the limitations of saline solution are interpreted as an intended use of the claimed sensor and are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing the intended use.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Claus as applied to claim 12 above, and further in view of Stylli et al. (US 20020012611 A1).
Regarding claim 13, Claus fails to teach wherein the dispenser further comprises a cleaning module configured to sanitize surfaces of the dispenser; and wherein the controller is configured to activate the cleaning module between dispense cycles.
Stylli teaches a high throughput chemical method using concurrent transport and processing to increase throughput (abstract). Stylli teaches a liquid handler comprising a plurality of dispensers that can individually dispense a predetermined volume (paragraph [0096]). Stylli teaches that different types of fluorescence monitoring systems can be used with different fluorescent probes, such as fluorescent dyes, for high throughput screening (paragraph [0145]). Stylli teaches dispensing reagents necessary to perform a screen with the plurality of dispensers (paragraph [0285]). Stylli teaches a wash station to wash a dispenser (paragraph [0247]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus to incorporate the teachings of Stylli to provide wherein the dispenser further comprises a cleaning module configured to sanitize surfaces of the dispenser; and wherein the controller is configured to activate the cleaning module between dispense cycles. Doing so would utilize known washing structures which would have a reasonable expectation of successfully improve cleaning of the dispenser and improve automation of the overall system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Claus as applied to claim 12 above, and further in view of Gilbert et al. (US 20180305772 A1) and Jovanovich et al. (US 20080014576 A1).
Regarding claim 14, Claus further teaches wherein the dispenser cartridge comprises a fluorescence cartridge loaded with fluorescent material in solution (Fig. 1 shows solution 27 of a dye loaded in element 26; paragraph [0049] teaches a fluorescent dye). 
Claus fails to teach wherein the dispenser further comprises a barcode cartridge loaded with DNA barcodes in solution; and wherein the dispenser capable of: receiving the barcode cartridge during an initial time period for dispensing test loads containing DNA barcodes during the initial time period; and receiving the fluorescence cartridge during a first time period succeeding the initial time period for dispensing test loads containing fluorescent material during the first time period.
Gilbert teaches a method for automated microbial detection including collecting air particles (abstract). Gilbert teaches a fluorescence marker comprises an oligonucleotide probe to specific DNA sequences, which enable detection of genomes or genotypes, wherein the probe is unique to a selected genome of interest (paragraph [0030]). Gilbert teaches the fluorescent DNA-binding dyes allows for quantification of DNA (paragraph [0030]). Gilbert teaches real time, sequence-specific, detection of nucleic acids are used together with fluorescence markers, i.e. DNA probe (paragraph [0032]).
Jovanovich teaches a microfluidic device for analysis of pathogens (abstract) comprising a plurality of valves to control the introduction of various reagents, beads, and buffer solutions (Fig. 3; paragraph [0119]), wherein the various reagents, beads, and buffer solutions are introduced through separate pathways (Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus to incorporate the teachings of Gilbert and Jovanovich to provide wherein the dispenser further comprises a barcode cartridge loaded with DNA barcodes in solution; and wherein the dispenser capable of: receiving the barcode cartridge during an initial time period for dispensing test loads containing DNA barcodes during the initial time period; and receiving the fluorescence cartridge during a first time period succeeding the initial time period for dispensing test loads containing fluorescent material during the first time period. Doing so would improve analysis of pathogens by allowing for specific detection of a selected pathogen of interest. Furthermore, doing so would improve overall control of the system by allowing for control of the specific solutions.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Claus in view of Gilbert as applied to claim 17 above, and further in view of Williams (US 20200179932 A1).
Regarding claim 18, Claus further teaches the dispenser comprises a loading vessel (26). The closest prior art of Claus in view of Gilbert fail to teach wherein the dispenser further comprises: a fluid reservoir fluidly coupled to the loading vessel and configured to store volumes of an aqueous solution; and  a fluid doser configured to dispense a volume of the aqueous solution into the loading vessel. 
Claus in view of Gilbert fail to teach a fluid reservoir preloaded with a volume of fluid; the loading vessel fluidly coupled to the fluid reservoir; a fluid doser configured to dispense a metered volume of fluid from the fluid reservoir into the loading vessel; and wherein the actuator is configured to release the solution dose into the loading vessel for mixing with the metered volume of fluid. 
Williams teaches a system for processing and detecting analytes in a sample (abstract). Williams teaches a fluid reservoir (Fig. 1A, 266) preloaded with a volume of fluid (paragraph [0107]); a loading vessel (250) fluidly coupled to the fluid reservoir; a fluid doser (Fig. 1A shows a valve; paragraph [0107]) capable of dispensing a metered volume of fluid from the fluid reservoir into the loading vessel (paragraph [0107] teaches the valve is capable of pump at specific flow rates); and wherein an actuator (Fig. 1A, interpreted as a valve) is capable of releasing the solution dose into the loading vessel for mixing with the metered volume of fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claus in view of Gilbert to incorporate the teachings of Williams to provide a fluid reservoir preloaded with a volume of fluid; the loading vessel fluidly coupled to the fluid reservoir; a fluid doser configured to dispense a metered volume of fluid from the fluid reservoir into the loading vessel; and wherein the actuator is configured to release the solution dose into the loading vessel for mixing with the metered volume of fluid. Doing so would utilize known structures of fluid reservoirs and actuators to improve overall control and automation of fluid processing.

Allowable Subject Matter
Claims 4-5, 15-16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Claus further teaches wherein the sampler cartridge comprises: 
a substrate (Fig. 1; paragraph [0041], “sample holder 7”; 
 a collector plate arranged on the substrate (paragraph [0041] teaches a silicon layer applied to the sample holder, which is interpreted as the collector plate) and configured to collect charged bioaerosols moving through the tunnel (paragraph [0047]); and 
The closest prior art of Claus in view of Gilbert fail to teach wherein the air sampler comprises:  a charge electrode arranged within the tunnel proximal the inlet; a cartridge receptacle arranged proximal the outlet within the housing and comprising a cartridge terminal; and  a power supply configured to drive a voltage between the charge electrode and the cartridge terminal; and the sampler cartridge comprises: a connector configured to transiently engage the cartridge receptacle to locate the substrate and the collector plate within the tunnel and electrically couple the collector plate to the cartridge terminal. None of the prior art teaches motivation to modify Claus in view of Gilbert to arrive at the claimed invention.
None of the prior art fairly teaches or suggests, alone or in combination, all of the limitations of claim 4. Thus, claim 4 is deemed allowed. Claim 5 is deemed allowed based on its dependency on claim 4. 
Regarding claim 15, while Claus teaches the system comprises a fluorescence detector (Fig. 1, CCD camera 29), the closest prior art of Claus fails to teach wherein the air sampler comprises a fluorescence detector installed within the tunnel and configured to detect fluorescent material flowing through the tunnel. None of the prior art teaches motivation to modify Claus to arrive at the claimed invention.
None of the prior art fairly teaches or suggests, alone or in combination, all of the limitations of claim 15. Thus, claim 15 is deemed allowed. 
Regarding claim 16,  Claus further teaches wherein the sampler cartridge comprises: 
 a substrate (Fig. 1; paragraph [0041], “sample holder 7”); and
 a collector plate arranged on the substrate (paragraph [0041] teaches a silicon layer applied to the sample holder, which is interpreted as the collector plate) and configured to collect charged bioaerosols moving through the tunnel (paragraph [0047]); and an optical sensor (29).
 The closest prior art of Claus fails to teach wherein the air sampler comprises an optical sensor configured to detect fluorescent material collected on the collector plate. None of the prior art teaches motivation to modify Claus to arrive at the claimed invention.
None of the prior art fairly teaches or suggests, alone or in combination, all of the limitations of claim 16. Thus, claim 16 is deemed allowed. 
Regarding claim 19, the closest prior art of Claus in view of Gilbert fails to teach wherein the air sampler comprises a set of sensors configured to output a set of signals representing presence of DNA barcodes; and  wherein the controller is configured to interpret presence of DNA barcodes in air flowing through the tunnel of the air sampler based on the set of signals. None of the prior art teaches motivation to modify Claus in view of Gilbert to arrive at the claimed invention.
None of the prior art fairly teaches or suggests, alone or in combination, all of the limitations of claim 19. Thus, claim 19 is deemed allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798              

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797